Citation Nr: 1034957	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for a right lateral lower leg scar.

4.  Entitlement to an initial compensable disability evaluation 
for a right medial lower leg wound scar. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for right leg musculoskeletal nerve involvement.  

6.  Entitlement to an evaluation in excess of 20 percent for 
wound of the right leg, with Muscle Group XI involvement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to November 
1971.  He had served in the Republic of Vietnam from March 1970 
to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Paul, Minnesota.  In the September 2007 rating decision, the RO 
denied an evaluation in excess of 10 percent for a wound to the 
right leg involving Muscle Group XI and also determined that new 
and material evidence had not been submitted to reopen the 
Veteran's previously-denied claim of entitlement to service 
connection for PTSD.  The Veteran perfected his appeal on both of 
these issues.  

In a March 2009 rating decision, the RO granted separate initial 
10 percent disability evaluations for a right lower leg scar 
wound and for right leg musculoskeletal nerve damage, along with 
a noncompensable disability evaluation for a right medial lower 
leg wound.  All the evaluations were made effective the date of 
receipt of the Veteran's request for an increased evaluation.  

In a January 2010 rating decision, the RO increased the Veteran's 
disability evaluation for the wound of the right leg with Muscle 
Group XI involvement from 10 to 20 percent, also effective the 
date of receipt of his request for an increased evaluation.  As 
the Veteran is presumed to seek the maximum available benefit for 
a disability, this claim for an increased rating remains viable 
on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the RO certified to the Board the issue of 
entitlement to service connection for PTSD.  As the Board must 
first decide whether new and material evidence has been received 
to reopen the Veteran's claim for service connection for PTSD 
before it can address this matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has recharacterized the appeal as to these 
matters as encompassing the first two issues listed on the title 
page to include service connection for a psychiatric disorder for 
the reasons explained in the REMAND section.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a result of the RO's actions, the Board has listed the issues 
as such on the title page of this decision.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in July 2010.  A 
transcript of the hearing is of record.  

The issues of service connection for a psychiatric disorder, to 
include PTSD, and for increased evaluations for a right medial 
lower leg wound scar, for right leg musculoskeletal nerve 
involvement, and for a wound of the right leg, with Muscle Group 
XI involvement, are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  




FINDINGS OF FACT

1.  At his July 2010 Travel Board hearing, the Veteran testified 
that he wished to withdraw his appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for right 
lateral lower leg scar.

2.  In a June 1993 rating determination, the RO denied service 
connection for PTSD; the Veteran was notified of this decision 
that same month and did not appeal; thus the decision became 
final. 

3.  Evidence received since the June 1993 denial of service 
connection PTSD raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of an initial evaluation in excess of 10 
percent for a right lateral lower leg scar, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The June 1993 rating decision, denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

3.  Evidence received since the June 1993 rating determination 
denying service connection for PTSD is new and material, and the 
Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
PTSD, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal with regard to 
this issue have been accomplished.

Right Lateral Lower Leg Scar

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or during testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran, at his July 2010 hearing, withdrew his appeal as to 
the issue of an initial evaluation in excess of 10 percent for a 
right lateral lower leg scar.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice as it relates to 
this issue.


New and Material Evidence

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent, 20 
Vet. App. 1.

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  Id.; 
see also 38 C.F.R. § 4.125(a) (2009).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a 
combat zone does not establish that a veteran engaged in combat 
with the enemy.  Id.  Whether a veteran engaged in combat with 
the enemy is determined through the receipt of certain recognized 
military citations or other supportive evidence.  West v. Brown, 
7 Vet. App. 70 (1994).

Previously, if VA determined either that a veteran did not engage 
in combat with the enemy or that a veteran did engage in combat, 
but that the alleged stressor was not combat related, the 
Veteran's lay testimony, by itself, was not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record had to contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  

However, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).

The Board notes that in June 1993, the RO denied service 
connection for PTSD.  In denying service connection, the RO 
observed that the Veteran's service records contained no evidence 
of combat.  The RO noted that records showed that the Veteran 
served in Vietnam as a supply clerk, a parts specialist, and a 
security guard.  It indicated that the stressful incidents that 
the Veteran described could not be verified.  The RO noted that, 
although the Veteran had been diagnosed with PTSD at the time of 
a June 1992 VA examination, it was not supported by the evidence.  

Evidence received subsequent to the June 1993 decision, in 
addition to the change in the regulation, includes testimony from 
the Veteran that in addition to being attacked by three other 
individuals, which has not been corroborated to date, he was 
subjected to mortar attacks while stationed at Cam Rahn Bay 
between May and July 1970.  The Veteran also reported being 
medivaced following his right leg injuries and seeing many 
individuals with no arms and legs while hospitalized.  

The new evidence provided by the Veteran by way of his testimony, 
when combined with the change in the regulations as it relates to 
PTSD, relates to previously unestablished elements of the claim, 
which were not of record at the time of the prior denial, and 
provide a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim for service 
connection for PTSD is reopened.


ORDER

The appeal, as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for a right lateral lower leg 
scar, is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, to this 
limited extent, the appeal is granted.


REMAND

As to the newly reopened claim of service connection for PTSD, 
based upon the Veteran's testimony and the change in the 
regulation, he should be afforded a VA examination to determine 
the etiology of any current psychiatrist disorder, to include 
PTSD, if found, and its relationship to his period of service.  

The Board has also considered the holding of the Court in Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is 
applicable here.  In Clemons, the Veteran specifically requested 
service connection for PTSD; the Board narrowly construed the 
claim and denied service connection for PTSD based on the absence 
of a diagnosis linked to a verified stressor, but the medical 
record also included diagnoses of an anxiety disorder and a 
schizoid disorder.  The Court, in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be.  The Court further noted that the 
Board should have considered alternative current conditions 
within the scope of the filed claim.  Id.  In this case, while 
the claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran has 
also been diagnosed with other psychiatric disorders, including 
an adjustment disorder.  Under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO has 
also not provided adequate notification addressing what is needed 
for a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing PTSD 
claims differ from the provisions addressing other service 
connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Corrective notification action, as well as further adjudication, 
is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

As it relates to the claims of increased evaluations for the 
Veteran's service-connected right leg musculoskeletal nerve 
involvement and the wound of the right leg, with Muscle Group XI 
involvement, the Board notes that at the time of his July 2010 
hearing, the Veteran indicated that the symptomatology associated 
which each of these disabilities had increased in severity since 
the time of the last VA examination.  He requested that he be 
afforded an additional VA examination to determine the current 
severity of each disorder.  VA is obliged to afford a Veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As such, an additional VA examination to determine the 
extent of any current disability is warranted.

As to the right medial lower leg wound scar, the Board notes that 
at the time of his August 2010 hearing, the Veteran indicated 
that his scar was causing him pain and tenderness on an 
intermittent basis.  He also noted that the scar was now raised 
and that there was some numbness around the scar area.  Based 
upon the Veteran's testimony, he should be afforded an additional 
VA examination to determine the severity of this scar.  

Prior to scheduling the Veteran for further examination, VA 
should attempt to obtain any outstanding VA medical records.  The 
record contains VA treatment records from the Tomah VA Medical 
Center (VAMC) dated from August 20, 2007 to January 6, 2010.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim on 
appeal, now characterized as entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  This letter 
must inform the Veteran of the information 
and evidence necessary to substantiate the 
claim, in terms of 38 C.F.R. §§ 3.303, 
3.307, and 3.309, and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.  In particular, ask to Veteran to 
identify the time periods associated with 
any claimed stressor event.  All responses 
should be associated with the claims file.

2.  Obtain from the Tomah VAMC all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran, prior to 
August 20, 2007, and, since January 6, 
2010.  All records and/or responses 
received should be associated with the 
claims file.

3.  Following completion of 1 and 2 above, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder found. 

All tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  A multi-axial diagnosis should be 
rendered.  The Veteran's claim file and 
a copy of this REMAND should be 
furnished to the examiner, who should 
indicate in the examination report that 
he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.  For each psychiatric diagnosis 
other than PTSD, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the diagnosed disorder is 
etiologically related to the Veteran's 
period of active service.  If not, is it at 
least as likely as not that any service-
connected disorder caused or aggravated 
(permanently worsened) any current 
psychiatric disorder?  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria are met, and 
comment upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In particular, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that: (1) the Veteran 
experienced, witnessed, or was confronted 
by an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of himself or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; (2) the claimed 
stressor is adequate to support a diagnosis 
of PTSD; and (3) the Veteran's symptoms are 
related to the claimed stressor.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for any opinions 
expressed, in a printed report.

4.  Following completion of 1 and 2 above, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected wound of 
the right leg, with Muscle Group XI 
involvement; right leg musculoskeletal 
nerve involvement; and right medial lower 
leg wound scar.  The claims file and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

As to the wound with Muscle Group XI 
involvement, the examiner should comment on 
the absence or presence of the following:  
Through and through or deep penetrating 
wound due to high-velocity missile or large 
or multiple low velocity missiles; 
shattering bone fracture or open comminuted 
fracture with extensive debridement; 
prolonged infection; sloughing of soft 
parts; intermuscular binding; ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track; palpation showing loss of deep 
fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and 
harden abnormally in contraction; tests of 
strength, endurance, or coordinated 
movements when compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function; X-
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; 
diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests; visible or measurable atrophy; 
adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in 
the track of the missile; and induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.  The 
examiner is also requested to indicate 
whether the impairment resulting from the 
Muscle Group XI involvement is best 
described as moderately severe or severe in 
nature.  

As to right leg nerve involvement, the 
Veteran should be afforded EMG/NCV testing 
to determine the severity of the nerve 
involvement resulting from the wound.  The 
examiner is also requested to indicate 
which nerve(s) is involved and whether the 
nerve involvement is best described as 
mild, moderate, severe, or complete in 
nature.  

As to the right medial lower leg wound 
scar, in addition to describing the scar in 
detail, the examiner should also comment on 
the size of the scar and the absence or 
presence or absence of the following:  
ulceration or poor nourishment; the depth 
of scar; adherence to underlying tissue, if 
any; underlying soft tissue damage, if any; 
and/or objective medical findings of pain 
or tenderness.

The examiner(s) should give a description 
of the effect of the disability(ies) upon 
the Veteran's work and daily activities.  
The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in a 
printed report.

5.  Advise the Veteran in writing that it 
is his responsibility to report for the VA 
examination, to cooperate with the 
development of his claims, and that the 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice sent was returned as 
undeliverable.

6.  To help avoid future remand, ensure the 
required actions have been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completion of the above actions, 
and any other notice or development deemed 
appropriate, readjudicate the increased 
rating and service connection issues 
remaining on appeal.  VA should document 
its consideration of the former scar rating 
criteria in effect prior to October 23, 
2008 and whether: (1) "staged rating," 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 126 (1999), and Hart v. Mansfield, 21 
Vet. App. 505 (2007), (2) referral for an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b), and (3) an 
extraschedular total disability rating 
(TDIU) under 38 C.F.R. § 4.16(b) are 
warranted.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


